DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. (JP 2009-150502 A, references to the specification herein refer to the English-translated document). Miyoshi discloses a transmission for a motor vehicle (par [0001], fig. 9-10), comprising: 
Re claim 13, a housing (10,20); a hydraulic unit (40); an input shaft and an output shaft (par [0031] describes an automatic transmission mechanism, this is indicative of having an input shaft from the engine and an output shaft to the wheels); and a gear set (par [0031]: automatic transmission mechanism) enclosed by the housing (gear set enclosed in 11), the gear set configured for making different transmission ratios available between the input shaft and the output shaft (par [0031] describes an automatic transmission mechanism, this is indicative of having different gear ratios), wherein oil for lubrication collects in an oil sump (sump defined by 20) of the transmission due to gravity (fig. 9-10), and the oil is feedable to the gear set (par [0032]), wherein an oil drainage channel is formed by the housing and/or by an element connected to the housing (fig. 9: channel defined between 50 and 43,70 within the space of 22), the oil drainage channel is arranged underneath the gear set (fig. 9), and the oil drainage channel comprises at least one gear set-side inlet port (56), a closed underside (top surface of 43 and 70), and an oil sump-side outlet port (fig. 9: 48 and left side of 70) at one end of the oil drainage channel, wherein the at least inlet port, the closed underside, and the oil sump-side outlet port are configured and arranged such that oil from the gear set enters the oil drainage channel through the at least one inlet port and is guided along the closed underside to the outlet port (fig. 9-10), and wherein a suction port (41) of the hydraulic unit is arranged in the oil sump underneath the closed underside of the oil drainage channel and axially offset with respect to the outlet port (fig. 9-10).
Re claim 14, wherein the at least one inlet port is arranged axially offset with respect to the outlet port (fig. 9-10).
Re claim 15, wherein the at least one inlet port (56) is a plurality of inlet ports (fig. 10).
Re claim 17, wherein the closed underside of the oil drainage channel is at least partially formed by the hydraulic unit (fig. 9 shows top of 43 and 70 forming part of the channel), and the hydraulic unit is connected to the housing (connected at the bottom and at the top via 30).
Re claim 18, wherein the housing comprises a housing wall (wall of 10), and the outlet port is arranged directly under the housing wall (fig. 9).
Re claim 24, a motor vehicle (par [0001]: vehicle) comprising the transmission (par [0001]: automatic transmission for a vehicle) of claim 13 (see claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (JP 2009-150502 A) in view of Schanz et al. (US Pat No 5937817 A). Miyoshi discloses the transmission (as cited above). Miyoshi does not clearly disclose:
Re claim 16, wherein the outlet port is the only outlet port for the oil drainage channel.
However, Schanz teaches an oil lubricating structure (fig. 8):
Re claim 16, wherein the outlet port (fig. 8: 36) is the only outlet port for the oil drainage channel (fig. 8: channel defined between 32 and 106).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage channel to have one outlet port, as taught by Schanz, to better contain the oil in a confined space once it has settled to the bottom of the sump. Extra openings for outlet ports at the top would allow the oil to escape during high tilt or acceleration.  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (JP 2009-150502 A) in view of Sato (US Pub No 2009/0107769 A1). Miyoshi discloses the transmission (as cited above). Miyoshi does not clearly disclose:
Re claim 19, wherein the housing wall is arranged between the gear set and a cavity of the transmission positioned upstream from the gear set, and the cavity is at least partially enclosed by the housing.
Re claim 20, further comprising an electric machine and/or a torque converter disposed within the cavity.
Re claim 21, wherein the cavity is configured as a wet space, and oil flowing out of the cavity collects in the oil sump due to gravity.
Re claim 22, wherein an opening is provided in the housing wall for pressure compensation between the gear set and the cavity.
However, Sato teaches an oil lubricating structure (title, fig. 4):
Re claim 19, wherein the housing wall (fig. 4: 61c) is arranged between the gear set and a cavity of the transmission positioned upstream from the gear set, and the cavity is at least partially enclosed by the housing (when taught to Miyoshi this wall would similarly be positioned directly underneath the outlet port and separate two cavities, one of the cavities for holding the gear set).
Re clam 20, further comprising an electric machine and/or a torque converter disposed within the cavity (Sato fig. 4 shows a motor-generator 2 in the cavity, Miyoshi also discloses a torque converter which would also be arranged in the cavity).
Re claim 21, wherein the cavity is configured as a wet space, and oil flowing out of the cavity collects in the oil sump due to gravity (par [0052]; oil from the cavity would flow into the sump through hole 63a).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the wall, as taught by Sato, to provide mounting support for the shaft.
Regarding claim 22, Examiner takes Official Notice that having an opening in the housing wall is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the opening to allow for pressure equilibrium during operation. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (JP 2009-150502 A). Miyoshi discloses the transmission (as cited above):
Re claim 23, wherein the transmission is configured for a motor vehicle (par [0001]: automatic transmission for a vehicle) that comprises a drive train aligned in parallel to a direction of travel of the motor vehicle (fig. 4 and par [0017] describe the vehicle front-read direction), and the input shaft and the output shaft are aligned in parallel to the direction of travel (Examiner takes Official Notice that it is known that the input shaft and output shaft extends along the length of the transmission case, as such would align parallel to the direction of travel).
Examiner takes Official Notice that this arrangement is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed drive train alignment to improve vehicle balance and stability.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues the JP2009-150502 reference (Office Action referred to as “Miyoshi” while Remarks referred to as “Sasaki”) does not disclose the oil drainage channel comprising a closed underside. The through hole 48 means that the underside is open. Examiner respectfully disagrees. Miyoshi’s hole 48 is part of the claimed outlet port. Miyoshi discloses an oil drainage channel defined between 50 and 43,70. The underside of the channel is closed at 43 and a radially inner portion of 70. This closed underside guides oil to flow towards outlet port at 48 and left side opening of 70. Examiner further note that Applicant’s underside DL similarly also has an opening DA serving at an outlet port. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654